Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 6, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/799,193, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-20 directed to inventions non-elected without traverse.  Accordingly, claims 7-20 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


	Claims 7-20 have been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a filter element having a locking feature lacking threads disposed proximate to the bottom open end, the locking feature including an entrance slot that is disposed on the radially inner surface of the center tube extending axially from the bottom open end, and wherein the locking feature further comprises a ramp slot extending axially upwardly and circumferentially from the entrance slot along a predetermined direction, the ramp slot being in communication with the entrance slot, the ramp slot extends circumferentially counterclockwise and the locking feature further comprises a circumferential locking slot extending circumferentially counterclockwise from the ramp slot, the circumferential locking slot being in communication with the ramp slot and terminating at a stop surface, in combination with the remaining limitations in the claim.  Bagci et al. (US 2005/0178717) teaches a locking feature having threads and Leoncavallo lacks a circumferential locking slot, as stated by applicant’s arguments (see pages 10-11 of applicant’s remarks) and it would have not been obvious to modify because there is no reason or suggestion to do so and the filters would not operate as intended.
Claims 4-6 are allowed due to their dependency on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778